488 P.2d 606 (1971)
Jim Lee DUNN, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-16017.
Court of Criminal Appeals of Oklahoma.
September 2, 1971.
Don Anderson, Public Defender, Wayne Hagle, Asst. Public Defender, Oklahoma County, for plaintiff in error.
G.T. Blankenship, Atty. Gen., Hugh H. Collum, Asst. Atty. Gen., for defendant in error.
BUSSEY, Presiding Judge.
Jim Lee Dunn, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County to the offense for Burglary in the Second Degree; his punishment was fixed at three years imprisonment, and from said judgment and sentence, a timely appeal has been perfected to this Court.
We have consistently held that where an appeal is taken by an accused from a judgment entered upon a plea of guilty, the appeal will ordinarily present only such questions as go to the free and voluntary character of the plea, or that accused was not of competent intelligence, or was not advised of his legal rights and the nature and consequences of his plea, or as to the sufficiency of the indictment or information of confer jurisdiction, or the legality of the sentence. Smith v. State, Okl.Cr., 462 P.2d 289.
The Record in the instant case reveals that the trial court had jurisdiction of the person, subject matter, and authority under law, to pronounce the judgment and sentence imposed, and it affirmatively appears *607 that the defendant knowingly and intelligently entered a plea of guilty after conferring with counsel, with full knowledge of the nature and consequences of such plea.
The judgment and sentence is accordingly affirmed.
NIX and BRETT, JJ., concur.